DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,772,132 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 8-11 and 14 include the following limitations comprising the use of the word means: means for transmitting, means for scheduling, means for signaling and means for receiving. Structural support for the above cited language can be found in Fig. 2, as well as the corresponding cited description.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 28 (Currently Amended). The apparatus of claim -27 [[20]], wherein the configuration of the at least one processor to receive the autonomous random access signal includes configuration of the at least one processor to one of: 

receive the random access signal in the TXOP random access occasion of a subsequent TXOP according the SSB configured by the base station with a subsequent subset of SSBs scheduled for the TXOP random access occasion of the subsequent TXOP.

REASONS FOR ALLOWANCE
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Bhorkar et al. (U.S. PGPub 2019/0053222) teaches a scheduling component of the network device can generate a DL transmission with one or more UL grants and one or more indications within a first transmission opportunity that can be transmitted to the UE and further enable scheduling one or more uplink (UL) transmissions associated with a PUSCH or a PUCCH, for example. These indications can specify to the UE whether to schedule the one or more UL transmissions within the first transmission opportunity or a second transmission opportunity that is outside of the first transmission opportunity (See [0024]).
The prior art of Kuo (U.S. PGPub 2010/0042888), hereinafter referred to as teaches determining whether to generate a non-adaptive retransmission for a current transmission opportunity according to a last received feedback of this HARQ process no matter whether the current transmission opportunity is a first transmission opportunity See [0023]).
The prior art of Tiirola et al. (U.S. PGPub 2019/0238279) teaches the UE starts preparing UCI/sPUCCH transmission (for the next TXOP) after detecting a C -PDCCH with UCI/sPUCCH trigger in the current TXOP or at least before receiving the C -PDCCH with UCI/sPUCCH trigger corresponding the next TXOP (See [0187]).
	Claims 1-7 appear to be novel and inventive because prior art fails to show or teach scheduling, by the base station, a random access slot that includes a plurality of random access occasions; signaling, by the base station, an autonomous random access configuration for communications outside of the current TXOP, wherein the autonomous random access configuration identifies the random access slot; and receiving, by the base station, an autonomous random access signal from at least one UE of the one or more served UEs, wherein the autonomous random access signal is received in a random access occasion of the plurality of random access occasions corresponding to a synchronization signal block (SSB) configured by the base station, in combination with the other limitation of the independent claim.
Claims 8-14, 15-21 and 22-28 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/7/2022